Citation Nr: 0206334	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-25 414	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for a post-traumatic 
cervical/thoracolumbar strain/sprain, secondary to 
postoperative residuals of bilateral inguinal hernias.

3.  Entitlement to service connection for vertigo, with 
headaches, dizziness, and blackouts, due to a head injury.

4.  Entitlement to service connection for a vascular 
disorder, with headaches, dizziness, and blackouts.

5.  Entitlement to service connection for sinusitis.

6. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

8.  What evaluation is warranted for post-traumatic stress 
disorder from October 30, 1996?

9.  Entitlement to an increased rating for postoperative 
residuals of bilateral inguinal hernias, currently evaluated 
as 40 percent disabling.

10.  Entitlement to an effective date prior to October 30, 
1996, for service connection for post-traumatic stress 
disorder.

11.  Entitlement to an effective date prior to June 15, 2000, 
for a total rating for compensation purposes based upon 
individual unemployability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from October 1978 
to October 1985.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia (hereinafter RO).  

A Board decision dated in August 1997, denied entitlement to 
an increased rating for postoperative residuals of bilateral 
inguinal hernias.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter Court) and 
in March 1998 vacated the Board's August 1997 decision as to 
this issue, and remanded the issue to the Board.  

On appeal, the veteran appears to have raised the issue of 
entitlement to an extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
July 1993.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate consideration.

The Board notes that the veteran has a pending claim for 
equitable relief.  The provisions of 38 U.S.C.A. § 503(a) 
(West 1991) provide:

If the Secretary determines that benefits 
administered by the Department have not 
been provided by reason of administrative 
error on the part of the Federal 
Government or any of its employees, the 
Secretary may provide such relief on 
account of such error as the Secretary 
determines equitable, including the 
payment of moneys to any person whom the 
Secretary determines is equitably 
entitled to such moneys.

Accordingly, because only the Secretary may grant equitable 
relief, any petition under this statute must be submitted 
directly to the Secretary of the Department of Veterans 
Affairs.  The Board has no jurisdiction to grant equitable 
relief.  The veteran should note, however, that under the 
very terms of 38 U.S.C.A. § 503, the Secretary will be unable 
to determine whether benefits have been finally denied on any 
issue remanded below. 


FINDINGS OF FACT

1.  In March 2002, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for Meniere's disease.

2.  In March 2002, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for a post-traumatic 
cervical/thoracolumbar strain/sprain, secondary to 
postoperative residuals of bilateral inguinal hernias.

3.  In March 2002, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an increased rating for postoperative 
residuals of bilateral inguinal hernias.

4.  The veteran's claim of entitlement to service connection 
for a left shoulder disorder was denied by a Board decision 
dated in August 1997.

5.  The evidence received since August 1997, when considered 
in light of all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  Service connection for hypertension was denied by an 
unappealed rating decision dated in September 1996.

7.  The evidence received since September 1996, when 
considered in light of all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

8.  The veteran's claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder was received on 
October 13, 1998.

9.  A new claim of entitlement to a total rating for 
compensation purposes based upon individual unemployability 
was received on October 13, 1998. 

10.  Prior to June 15, 2000, service connection was only in 
effect for bilateral postoperative inguinal hernias, 
evaluated as 40 percent disabling; and for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling.  
The combined service-connected rating was 60 percent.  A 
combined 70 percent rating was not shown, nor did the veteran 
have a single disorder rated as 60 percent disabling.

11.  There is no evidence of record that the veteran's then 
service-connected disorders prevented him from obtaining or 
retaining substantially gainful employment prior to June 15, 
2000.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for Meniere's disease, have been met.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2001).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a post-traumatic cervical/thoracolumbar 
strain/sprain, secondary to postoperative residuals of 
bilateral inguinal hernias, have been met.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.202, 20.204(b), (c).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
rating for postoperative residuals of bilateral inguinal 
hernias, have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.202, 20.204(b), (c).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left shoulder disorder is not new 
and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  The criteria for entitlement to an effective date prior 
to October 30, 1996, for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).

7.  The criteria for entitlement to an effective date prior 
to June 15, 2000, for a total rating based upon individual 
unemployability for compensation purposes have not been met.  
38 U.S.C.A. §§ 5103A, 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Meniere's Disease; Post-Traumatic Cervical/Thoracolumbar 
Strain/Sprain; Postoperative Residuals of Bilateral Inguinal 
Hernias

In June 1996, a RO Hearing Officer granted a 40 percent 
evaluation for postoperative residuals of bilateral inguinal 
hernias.  The veteran perfected an appeal as to this issue.  
Thereafter in August 1999, the veteran perfected appeals as 
to the issues of entitlement to service connection for 
Meniere's disease and for a post-traumatic 
cervical/thoracolumbar strain/sprain, secondary to 
postoperative residuals of bilateral inguinal hernias.  

In a statement received at the Board in March 2002, the 
veteran stated that he wished to withdraw his appeals as to 
the issues of entitlement to service connection for Meniere's 
disease; service connection for post-traumatic 
cervical/thoracolumbar strain/sprain, secondary to 
postoperative residuals of bilateral inguinal hernias; and an 
increased rating for postoperative residuals of bilateral 
inguinal hernias.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

In the present case, prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeals as to the issues of entitlement to 
service connection for Meniere's disease; service connection 
for post-traumatic cervical/thoracolumbar strain/sprain, 
secondary to postoperative residuals of bilateral inguinal 
hernias; and an increased rating for postoperative residuals 
of bilateral inguinal hernias.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to these issues.  As such, the 
Board finds that the veteran has withdrawn his claims as to 
these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues and they 
are dismissed.

II.  New and Material

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was enacted during the pendency of the 
appellant's appeal pertaining to his claims to reopen, the 
VCAA explicitly provides that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  As the veteran has not identified any service or VA 
medical records which are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to the appellant's submission of new and material evidence.

The Board further finds that there is no additional duty to 
notify the appellant under the VCAA.  The record shows that 
the veteran was provided a statement and supplemental 
statements of the case which adequately explain the laws and 
regulations governing the evidence necessary to reopen these 
claims.  Further, the appellant has submitted voluminous 
written statements, as well as oral testimony in support of 
his appeal.  Hence, the Board finds that VA has fulfilled any 
duty to notify the veteran as to the laws and regulations 
governing his appeal, as well as provided adequate notice as 
to the type of evidence necessary to reopen the claims.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. 
§§ 101, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.304 (2001).  Service connection may be granted for a 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran filed his claims to reopen the issues of 
entitlement to a shoulder disorder and hypertension prior to 
August 2001.

A.  Left Shoulder

In the instant case, the Board denied entitlement to service 
connection for a left shoulder by a decision dated in August 
1997.  Prior Board decisions are final, and may be reopened 
only upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  The 
basis for the August 1997 Board decision was that the 
evidence of record, to include the service medical, post 
service, private, and VA medical records, in addition to the 
veteran's hearing testimony, did not show that a left 
shoulder disorder was related to military service.  

To reopen a finally denied claim, a veteran must submit new 
and material evidence.  38 U.S.C.A. §  5108.  Title 38, Code 
of Federal Regulation, Section 3.156(a) states that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Therefore, for the purposes of reopening a claim of 
entitlement to service connection for a left shoulder 
disorder, the veteran must bring evidence that is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim" and that this evidence 
should "contribute to a more complete picture of the 
circumstances surrounding the origin of" the veteran's left 
shoulder disorder.  Id. at 1363.

The evidence received subsequent to August 1997, consists of 
VA and private medical records, and the testimony of the 
veteran.  This evidence does not, however, bear directly upon 
the issue of entitlement to service connection for a left 
shoulder disorder, and therefore it is not new and material 
evidence.  While the private medical records show continued 
findings of a left shoulder disorder, these records are 
cumulative and not new because they simply confirm the 
presence of a left shoulder that was present when the claim 
was previously considered by the Board in 1997.  Most 
importantly, the competent evidence continues to fail to even 
suggest that a left shoulder disorder is related to military 
service, or that it was aggravated by such service.  
Accordingly, although the evidence bears "directly and 
substantially" upon the issue on appeal, the additional 
evidence is merely cumulative, and not new and material.

As new and material evidence has not been received since the 
August 1997 Board decision with regard to the veteran's claim 
of entitlement to service connection for a left shoulder 
disorder, the claim is not reopened and the appeal is denied.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Hypertension

The RO denied the veteran's claim of entitlement to service 
connection for hypertension by a rating decision dated in 
September 1996, as the evidence, which included the service 
medical, post service, private, and VA medical records, did 
not show that hypertension was related to active military 
service.  The veteran was notified of this decision, but did 
not appeal.  Accordingly, the September 1996 rating decision 
is final, and it may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105.  

The evidence received subsequent to September 1996, consists 
of private and VA medical records that show findings and 
treatment for hypertension.  Nevertheless, the fact that the 
veteran had hypertension was previously considered by the RO 
in 1996.  Accordingly, these records are cumulative and not 
new.  In particular, the evidence does not demonstrate that 
hypertension is related to military service, or that it was 
aggravated by such service.  

Still, the record does show that R. B. Samuel, M.D., opined 
in May 2001, that the veteran had a documented history of 
hypertension since 1985, the year that the appellant 
separated from active duty.  This evidence is new, and in 
light of the presumptive provisions set forth at 38 C.F.R. §§ 
3.307 and 3.309 (2001) it is material.  Accordingly, the 
claim of entitlement to service connection for hypertension 
is reopened.

III.  Earlier Effective Date

Initially, the Board finds that no further development is in 
order with regard to these claims.  The veteran has been 
informed of the evidence necessary to substantiate his claims 
of entitlement to an effective date prior to October 30, 
1996, for service connection for post-traumatic stress 
disorder; and entitlement to an effective date prior to June 
15, 2000, for a total rating for compensation purposes based 
upon individual unemployability by the statements of the case 
and the supplemental statements of the case, and has been 
provided an opportunity to submit such evidence.  Moreover, 
VA has conducted reasonable efforts to assist and notify him 
concerning the evidence necessary to substantiate his claims.  
The veteran has not indicated that there are additional 
records of earlier claims which were available to 
adjudicators prior to 1996 and 2000 which are not already in 
the claims file.  Hence, the Board finds that no further 
action is in order.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, 3.326).  

The effective date of an award based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the date of receipt of an 
application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


A.  Post-Traumatic Stress Disorder

A claim for entitlement to service connection for a 
psychiatric disorder was received in October 1993.  In August 
1994, the Los Angeles RO denied this claim, and the veteran 
was notified of this decision in September 1994.  The veteran 
did not appeal, and it became final.  38 U.S.C.A. § 7105.  

Thereafter, a claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder was received in 
October 1996.  This claim was denied by a rating decision 
dated in August 1997, and the veteran was notified of this 
decision that month.  He did not appeal this decision, and it 
became final.  Id. 

At a personal hearing before a Hearing Officer at the RO on 
October 13, 1998, the veteran indicated that he wished to 
reopen the issue of entitlement to service connection for a 
psychiatric disorder.  A January 1999 rating decision denied 
the claim on the basis that new and material evidence had not 
been submitted.  Thereafter, in March 1999, at a personal 
hearing before a Hearing Officer at the RO, the veteran 
amended this claim to include post-traumatic stress disorder.  

Notwithstanding the fact that a January 2001 VA examination 
was conducted by an examiner who did not have access to the 
claims folder, hence, rendering that examination inadequate 
for rating purposes, Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); and notwithstanding the fact that the claim to reopen 
was not presented until October 1998, the RO in a March 2001  
rating decision granted service connection for post-traumatic 
stress disorder, and assigned an effective date of October 
30, 1996.  

The law is very clear as to the effective date of an award 
based on a claim reopened after final disallowance.  The 
effective date shall not be earlier than the date of receipt 
of an application.  The last final disallowance of the 
veteran's claim to reopen the issue of entitlement to service 
connection for a psychiatric was by a rating decision dated 
in August 1997.  A claim to reopen this issue was received on 
October 13, 1998, at the personal hearing before a Hearing 
Officer at the RO.  Accordingly, as provided by law, the 
proper effective date for service connection for 
post-traumatic stress disorder can not be prior to October 
13, 1998.  The Board finds no basis for the assignment of an 
effective date of October 30, 1996.  There clearly is no 
basis for an effective date prior thereto.  Therefore, the 
veteran's claim for an effective date prior to October 30, 
1996, for service connection for post-traumatic stress 
disorder is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Total Rating For Compensation Purposes Based Upon 
Individual Unemployability

Effective dates for increases in compensation, including a 
total rating for compensation purposes based upon individual 
unemployability, are assigned in accordance with 38 C.F.R. § 
3.400(o) (implementing 38 U.S.C.A. § 5110(a), (b)(2)).  Under 
that regulation, the effective date of an increase in 
compensation shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  In disability compensation cases, an effective 
date may also be assigned as of the earliest date "on which 
it [was] factually ascertainable that an increase in 
disability had occurred, if [the] claim is received within 
[one] year from such date."  Otherwise the effective date 
will be the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

A total disability will be considered to exist when there is 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2001).  
Where the veteran has a combined service-connected disability 
rating of at least 70 percent, with at least one service-
connected disability rated at least 40 percent or more, a 
"[t]otal disability rating[] may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation."  38 C.F.R. § 4.16(a) 
(2001); see also 38 C.F.R. §§ 3.340(a), 3.341, 4.15, 4.18 
(2001).  

In October 1993, the veteran stated that he was unable to 
work in the occupation for which he was trained due to hernia 
pain and swelling.

An undated form titled, "Academic and Vocational Training," 
prepared by a social worker, noted that the veteran was 
abusing alcohol and cocaine.  The social worker also noted 
that pain and injuries to non-service connected shoulder and 
knees, and hernia related pain could combine to preclude the 
veteran's return to work as a security guard.

In June 1994, the veteran filed a claim of entitlement to a 
total disability evaluation based on individual 
unemployability.  He reported last working full time in May 
1994, having a high school education, and having occupational 
experience in security and as a laborer.

In an August 1994 rating decision a total disability 
evaluation based on individual unemployability was denied 
following the RO's finding that the appellant did not meet 
the minimum requirements, and finding that an extraschedular 
evaluation was not in order.  In October 1994, this claim was 
again denied following a submission by a representative.

Following a November 1994 report from a VA physician who 
recommended that the appellant remain off work until January 
1, 1995, the RO in December 1994, extended a temporary total 
disability rating assigned under 38 C.F.R. § 4.30 to December 
31, 1994. 

In March 1997, the RO denied the veteran's claim of 
entitlement to a total disability evaluation based on 
individual unemployability.  The veteran filed a timely 
notice of disagreement, however, he failed to timely perfect 
his appeal following the RO's issuance of a statement of the 
case.
 
At a personal hearing before a Hearing Officer at the RO on 
October 13, 1998, the veteran opened a new claim of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  

In a May 2001 rating decision the RO determined that the 
veteran was entitled to a total disability rating based on 
unemployability, and an effective date of June 15, 2000, was 
assigned.  Service connection for bilateral glaucoma was 
granted by a rating decision dated in April 2001, and a 30 
percent disability rating was assigned, also effective June 
15, 2000.  

Prior to June 15, 2000, service connection was only in effect 
for postoperative residuals of bilateral inguinal hernias, 
evaluated as 40 percent disabling; and for post-traumatic 
stress disorder, evaluated as 30 percent disabling.  The 
combined service-connected rating was 60 percent.  Thus, 
prior to June 15, 2000, the veteran did not meet the minimum 
requirements set forth in 38 C.F.R. § 4.16(a).  

Nevertheless, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he is unemployable by 
reason of his service-connected disabilities.  38 C.F.R. § 
4.16(b).  As noted above, the veteran's new unemployability 
claim was presented on October 13, 1998.  Title 38, Code of 
Federal Regulations, Section 3.400(o) provides that the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  An exception to this rule provides that 
in disability compensation cases, an effective date may also 
be assigned as of the earliest date on which it was factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date, 
otherwise the effective date will be the date of receipt of 
the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1),(2); see also Harper v. Brown, 10 Vet. App. 125, 
126-7 (1997) (38 C.F.R. § 3.400(o)(2) is for application only 
where the increase in disability precedes the claim, provided 
that the claim is also received within one year after the 
increase).

Accordingly, if the evidence of record demonstrates that 
there was an increase in the service-connected post-traumatic 
stress disorder and postoperative residuals of bilateral 
inguinal hernias prior to June 15, 2000, resulting in the 
veteran being unable to retain or maintain employment, an 
effective date prior to June 15, 2000, for a total rating for 
compensation purposes based upon individual unemployability 
may be in order.  

Private medical records indicate the veteran complained of 
abdominal pain in June 1998.  The diagnoses included 
abdominal hernia pain.  Additional private medical records 
dated in December 1998, show that the veteran incurred 
nonservice connected injuries to his back and right knee in 
an October 1998 motor vehicle accident.  

In his Application for Increased Compensation Based on 
Unemployability, the veteran indicated he last worked in 
March 1996 as a security guard.  The report of discharge 
dated in February 1996 from this employer was received by the 
RO in January 1999.  This report revealed that the veteran's 
employment was terminated because of unauthorized absence and 
conduct unbecoming a federal employee.  Specifically, the 
veteran was found to have failed to report to work and failed 
to have requested leave.  When the veteran later contacted 
his employer, he reported that he had been arrested and 
charged with cocaine possession.  A drug urinalysis test 
proved positive for the presence of cocaine in his system.  
There is no indication that the veteran lost his job because 
of his hernia or "service connected" post traumatic stress 
disorder.

A VA psychiatric examination conducted in April 1999, 
reported that the veteran was well groomed and cooperative, 
with good eye contact.  His speech was normal rate and 
volume, and he was noted to be very fluent and articulate.  
The veteran described his mood as depressed, and his affect 
was euthymic.  Thought processes were logical and goal 
directed, and his thought content was without any auditory or 
visual hallucinations.  There was no suicidal or homicidal 
ideation.  The veteran indicated he experienced intermittent 
mild paranoia.  Cognitively, the veteran was alert and 
oriented, and his memory was intact.  His concentration, 
insight, and judgment were described as fair.  Post traumatic 
stress disorder was not diagnosed.  Rather, the veteran was 
diagnosed with polysubstance dependence in partial remission, 
and dysthymia. 

A VA Vocational Evaluation Report dated in August 1999, 
reported that the veteran stated that his service-connected 
hernia disorder precluded "labor intensive" activities.  
The veteran also reported that he had a left shoulder 
disorder, vertigo, post-traumatic stress disorder, and a 
bilateral knee disorder.  He indicated that he was then able 
to work if the employer would accommodate his functional 
limitations.  The veteran graduated from high school.  He 
indicated that he last worked in 1995 to 1996 as a security 
officer but had to resign due to hernia surgery, as well as 
due to his history of an arrest for cocaine possession.  In 
1994 and 1995, the veteran worked as a Machine Operator.  He 
also worked as a corrections officer, but left due to a move 
to another state.  It was concluded that the veteran had an 
employment handicap, but it was not serious as he would not 
require any extraordinary ancillary or supportive services to 
complete a program of Rehabilitation Services and return to 
suitable gainful employment.  Rehabilitation services 
consisted of training for employment in a sedentary 
occupation that would not exacerbate his service-connected 
disability.  The occupational goal was employment as a 
computer operator.  

A VA outpatient treatment record dated in March 2000, 
indicated recurring inguinal hernias that were easily 
reducible; however, the veteran did not wish to undergo 
surgery.  

Based on this evidence, there is absolutely no basis for 
granting an effective date prior to June 15, 2000, for a 
total rating for compensation purposes based upon individual 
unemployability.  The mental status examination conducted in 
April 1999 found that the veteran was alert and oriented, and 
his memory was intact.  Indeed, post traumatic stress 
disorder was not even diagnosed.  Although a VA outpatient 
treatment record in March 2000, found recurring inguinal 
hernias, they were easily reducible.  The medical evidence of 
record does not show that the veteran's service-connected 
post-traumatic stress disorder and postoperative residuals of 
bilateral inguinal hernias, in and of themselves, prevented 
him from obtaining or retaining substantially gainful 
employment.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claims of entitlement to service connection for Meniere's 
disease and a post-traumatic cervical/thoracolumbar 
strain/sprain, and entitlement to an increased rating for 
postoperative residuals of bilateral inguinal hernias are 
dismissed.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a left 
shoulder disorder the appeal as to that issue is denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hypertension.

An effective date prior to October 30, 1996, for service 
connection for post-traumatic stress disorder is denied.  An 
effective date prior to June 15, 2000, for a total rating for 
compensation purposes based upon individual unemployability 
is denied.

REMAND

VA is required by law to review all of the evidence of record 
before rendering a decision in a claim.  The Board observes, 
however, that the efficient review of the evidence in this 
case, which now measures 3.1 cubic feet in volume, has been 
grossly impaired by the veteran's repeated submission of 
literally hundreds of duplicate copies of previously 
submitted evidence.  These duplicate records are unnecessary, 
and the veteran's repeated submission of duplicate records 
over the years has caused untold delays to the amount of time 
necessary to review his claims.  At a time when VA resources 
are clearly finite, the veteran's repeated submission of 
duplicate records, as well as his almost daily phone calls to 
check on the status of his case equate to an abuse of the VA 
claims system.  Accordingly, in order to assist in the timely 
adjudication of his remaining claims, the veteran should meet 
with a Veterans Service Officer as outlined below to remove 
any duplicate records from his file, and then afford the RO a 
reasonable period of time, without interruption, to conduct 
the development ordered in this Remand.  While the Board is 
empathetic to the veteran's desire to have his claims 
promptly adjudicated, his repeated submission of duplicate 
evidence, and his repeated phone calls to check on the status 
of the claims only retard their timely and efficient 
adjudication.

As to the remaining claims, a January 1999 rating action 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for a headache disorder.  The veteran 
filed a notice of disagreement to this action by a statement 
dated in January 1999, that indicated that he was in 
disagreement with the January 1999 rating decision.  A 
statement of the case has not, however, been issued.  While 
the veteran has not submitted a timely substantive appeal, 
the Board is obligated to remand this issue to the RO for the 
issuance of a statement of the case and notification of 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).   

As noted above, during the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  Following the RO's determination of the veteran's 
claim, VA issued regulations implementing the Veterans Claims 
Assistance Act.  66 Fed. Reg. 45,620, 45,630-32 (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Veterans Claims Assistance Act and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

This act introduces several fundamental changes into VA's 
adjudication process which impact on the veteran's claims 
that are the subject of this remand.  As these procedures 
could not have been followed by the RO at the time of the 
relevant rating decisions, and as these procedures are more 
favorable to the veteran than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board observes that the RO denied the claims of 
entitlement to service connection for vertigo, with 
headaches, dizziness, and blackouts, due to a head injury; 
and a vascular disorder, with headaches, dizziness, and 
blackouts on the basis that they were not well grounded.  The 
statutory requirement that a veteran submit a well-grounded 
claim, however, was repealed by the Veterans Claims 
Assistance Act of 2000.  Hence, due process requires that 
this claim be developed and readjudicated under the Veterans 
Claims Assistance Act of 2000 on the merits.  Id.  

Additionally, under the new law, a veteran is entitled to a 
VA medical examination, which includes an opinion as to 
whether there is a nexus between the claimed disorders and 
service based on all possible evidence.  38 U.S.C.A. § 5103A.  
The veteran has not been afforded a VA examination in 
conjunction with his claims of entitlement to service 
connection for sinusitis, vertigo, due to a head injury; and 
a vascular disorder.  The record is insufficient to decide 
the claims of entitlement to service connection for 
hypertension, vertigo and a vascular disorder, since there is 
no competent medical opinion as to whether these disorders 
are related to service.  It is also noted that although the 
veteran was afforded an examination in December 2000, with 
regard to his claim of entitlement to service connection for 
sinusitis, the examination is insufficient as it failed to 
provide an opinion as to whether the veteran's preexisting 
sinusitis underwent a permanent increase while in service 
that was not due to the natural progress of the disease.  

Although the veteran was afforded a VA examination in 2001 
for post-traumatic stress disorder, the claims file was not 
available at the time of that examination.  As such, that 
examination is inadequate for rating purposes.  Green.  
Additionally, the veteran has stated that manifestations of 
post-traumatic stress disorder have increased in severity 
since the January 2001 examination.  In accordance with 
38 C.F.R. § 3.327 (2001), reexaminations will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  VA is obliged to afford the 
veteran contemporaneous examinations where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95; 60 Fed. Reg. 43186 (1995).

Finally, as was the situation before the Board in February 
1998, the record reveals that certain medical documents raise 
grave questions as to their authenticity.  In particular, the 
Board has reason to suspect that VA Form 21-2680, dated July 
26, 2001, currently located in claims folder number five, may 
have been completed by someone other than a physician.  
Accordingly, the Board finds that this case warrants a hand 
writing analysis and investigation by the Department's 
Inspector General. 

Accordingly, these issues are REMANDED to the RO for the 
following actions:

1.  First, the RO should provide the VA 
Inspector General with the original July 
2001 VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for 
Aid and Attendance, as well as original 
documents known to be hand written by the 
veteran.  The VA Inspector General should 
be requested to compare the hand writing 
on this document with that known to 
belong to the veteran, and state whether 
the VA Form 21-2680 document is 
authentic. 

2.  Only after completion of the 
foregoing and only after any other 
questionable documents have been 
authenticated, the RO should assign a 
Veterans Service Officer to meet with the 
veteran to remove any duplicate records 
from the claims folders.  Any duplicate 
records located in any file are to be 
returned to the veteran.  The veteran 
should then sign a statement indicating 
that any records removed from the claims 
folders and returned to his possession 
are duplicates of evidence already of 
record.  The Veterans Service Officer 
should witness the veteran's signature, 
and control and coordinate the removal of 
any duplicate evidence. 

3.  Then, the RO should contact the 
veteran and afford him the opportunity to 
identify or submit any additional 
pertinent, but non-duplicative evidence 
in support of his claims, to include 
competent evidence showing a relationship 
between hypertension, sinusitis; vertigo, 
due to a head injury; and a vascular 
disorder to his period of active military 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  Any duplicate records received 
should be returned to the veteran, and he 
should sign a statement to the effect 
that the records returned to him were 
duplicates.  The RO should specifically 
contact 
R. B. Samuel, M.D., and request all 
treatment records pertaining to care 
provided to the appellant for 
hypertension since 1985.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

4.  The RO should contact the Social 
Security Administration and request that 
they provide any medical records they 
used in granting disability benefits to 
the appellant.

5.  The veteran should be afforded a VA 
examination to determine the etiology of 
any sinusitis found.  The claims files 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  If 
sinusitis is diagnosed, the examiner must 
opine whether it is as least as likely as 
not that the sinusitis shown at a June 
1978 entrance examination underwent a 
permanent increase in the underlying 
disability during service beyond its 
naturally expected progress, or whether 
the episodes in service were intermittent 
or temporary flare-ups.  A complete 
rationale for all opinions should be 
provided.  The examination report should 
be typed.

6.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any diagnosed vertigo or 
vascular disorder.  All pertinent 
symptomatology and findings should be 
reported in detail, to include dizziness, 
headaches, and/or blackouts.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims files 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Following a review of the service 
and postservice medical records, the 
examiner must opine whether it is at 
least as likely as not that any vertigo 
or vascular disorder is related to the 
veteran's active duty service, to include 
due to an alleged head injury.  The 
examiner should also opine whether it is 
at least as likely as not that any 
diagnosed vertigo or vascular disorder is 
due to or aggravated by any service-
connected disorder.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.

7.  The veteran must be provided a VA 
psychiatric examination for purposes of 
identifying the nature and extent of any 
service related PTSD.  The claims files 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The report of examination must 
provide detailed descriptions of all 
current psychiatric symptomatology, to 
include the identification of any 
diagnoses other than post-traumatic 
stress disorder.  

The Board notes that service connection 
for PTSD was previously denied, in part, 
on examination reports filed by examiners 
who conducted examinations and reviewed 
the claims folders.  In contrast, the 
grant of service connection was based 
primarily on a VA examination conducted 
by an examiner who did not have access to 
the claims folders.  Accordingly, if PTSD 
is diagnosed the examiner must carefully 
define what evidence independently 
corroborates the appellant's claim of an 
in-service stressor.

If PTSD is diagnosed the examiner must 
distinguish any symptoms directly 
attributable to PTSD from those symptoms 
which are attributable to any other 
identified psychiatric disorder.  The 
examiner should enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
veteran's psychological, social, and 
occupational functioning.  

Additionally, the examiner must review 
all the medical evidence pertaining to 
treatment for PTSD and opine as to the 
level of disability that was present due 
to PTSD around October 30, 1996, and 
whether there has been any increase in 
disability since.  If an increase in PTSD 
symptoms is objectively demonstrated, the 
examiner should state when the disability 
increased.  That is, the examiner should 
point to specific findings of examiners 
in clinical reports over the years since 
1996 that show an increase in disability 
due to post-traumatic stress disorder.  
If the examiner believes that the level 
of disability shown has been stable since 
1996, the examiner should so state.  The 
examiner may use any appropriate 
terminology to describe the levels of 
disability shown since 1996, including 
references to the global assessment 
functioning score designations.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

8.  The veteran must be provided a VA 
cardiovascular examination for purposes 
of identifying the etiology of his 
hypertension.  The claims files must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Following examination and review of the 
claims folders the examiner must offer an 
opinion whether it is at least as likely 
as not that hypertension is related to 
the veteran's active duty service, or 
whether it is at least as likely as not 
that hypertension was compensably 
disabling within one year of his October 
1985 separation from active duty.  The RO 
should provide the examiner a copy of the 
rating criteria for hypertension.  The 
examination report should be typed.

9  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

10.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

11.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the claim to reopen the issue 
of entitlement to service connection for 
a headache disorder is necessary.  
38 C.F.R. § 19.26 (2001).  The veteran is 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the January 1999 
rating decision denying this claim must 
be filed.  38 C.F.R. § 20.202 (2001).  

12.  Thereafter, the RO should conduct 
any other development deemed necessary 
and readjudicate the issues on appeal 
that are the subject of this remand, to 
include the possible assignment of 
"staged" ratings, if appropriate, with 
regard to the evaluation of 
post-traumatic stress disorder.  If any 
issue on appeal that is the subject of 
this remand remains denied, a 
supplemental statement of the case must 
be provided.  The supplemental statement 
of the case should include a discussion 
of the evidence considered, and address 
whether the evaluation of the veteran's 
PTSD should be submitted to the Chief 
Benefits Director or the Director, VA 
Compensation and Pension Service for 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  After the veteran 
has been provided an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The Board has elected to remand this appeal to the 
originating agency for further evidentiary development.  
Because this additional development is most appropriately 
taken at the local level, the Board has not elected to 
undertake the needed further development pursuant to 
regulations set forth at 67 Fed. Reg. 3099-3106 (to be 
codified at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304).  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


